      Case 2:18-cr-00218-ER Document 193 Filed 08/07/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA         :     CRIMINAL ACTION
                                 :     NO. 18-0218-01
         v.                      :
                                 :
KASHAMBA JOHN                    :
                                 :


                                 ORDER

         AND NOW, this 7th day of August, 2020, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that Defendant Kashamba John’s post-trial motions (ECF No. 143;

ECF No. 170; ECF No. 186) are DENIED.




         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno_________
                           EDUARDO C. ROBRENO, J.
